Citation Nr: 0711467	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for multilevel degenerative disc disease with 
musculoligamentous lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for recurring maxillary sinusitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

4.  Entitlement to payment of additional dependency benefits 
for a child over the age of 18 based upon school attendance.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to March 1971, and from September 1991 to March 31, 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A rating decision dated in July 2004 granted, in pertinent 
part, service connection for recurring maxillary sinusitis 
and migraine headaches, and awarded evaluations of 10 percent 
for those disabilities, effective April 1, 2004.  Service 
connection for multilevel degenerative disc disease was also 
granted, with an evaluation of 20 percent, effective April 1, 
2004.

By decision letter dated in February 2005, the veteran was 
denied entitlement to payment of additional dependency 
benefits for a child over the age of 18 based upon school 
attendance.

A rating decision dated in April 2005 granted the veteran 
entitlement to individual unemployability, effective April 1, 
2004.  The veteran was also granted basic eligibility to 
dependent's educational assistance, also effective from 
April 1, 2004.  

An April 2005 rating decision increased the rating for the 
veteran's major depressive disorder, which was 30 percent 
disabling, to 50 percent disabling, effective January 26, 
2005.  The Board notes that the veteran has not expressed 
disagreement with any of the decisions contained in the April 
2005 rating decision.


FINDINGS OF FACT

1.  The veteran's low back disability results in limitation 
of forward flexion to 60 degrees; incapacitating episodes (as 
defined by VA) due to degenerative disc disease have not been 
shown.

2.  The veteran's service-connected sinusitis is productive 
of recurring episodes of maxillary sinusitis; three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis have not been shown.

3.  Service-connected migraine headaches are productive of 5-
6 prostrating attacks per year.

4.  The veteran has not provided sufficient information 
(whether on a specified VA form or otherwise) substantiating 
that M.H. is or has attended school (after the age of 18).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for multilevel degenerative disc disease with 
musculoligamentous lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for recurring maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6513 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.142a, Diagnostic Code 8100 (2006).

4.  The criteria for entitlement to payment of additional 
dependency benefits for a child over the age of 18 based upon 
school attendance have not been met.  38 C.F.R. § 3.667 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for a low back 
disability, sinusitis, and headaches were substantiated in a 
July 2004 rating decision.  Therefore, VA no longer has any 
further duty to notify the veteran how to substantiate the 
service connection claims.  Moreover, his filing a notice of 
disagreement as to the initial disability ratings did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the appellant 
and his representative have been provided a statement of the 
case (SOC) which has provided the pertinent Diagnostic Code 
criteria for evaluating the service-connected disabilities at 
issue.

As the issues of increased initial ratings are denied, the 
lack of notice regarding effective dates of awards is not 
relevant in this case.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records and records from the 
Social Security Administration (SSA) received in November 
2004 (and pertain almost exclusively to the veteran's hip 
disability).  The veteran has undergone examinations that 
have addressed the matters presented by this appeal.  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.  The Board has also perused the 
medical records for references to treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Low back

The veteran is claiming entitlement to a higher initial 
rating for his low back disability.

At a June 2004 VA spine examination, the veteran indicated 
that he had had problems with his back ever since the 1980's.  
He denied any surgical interventions, however, he had had two 
epidurals performed at an Air Force facility.  He had never 
been hospitalized for his back complaints.  Current symptoms 
included constant pain, 4/10, without radiation.  However, 
the veteran did report stiffness and weakness.  Current 
treatment included Percocet, Flexeril, local heat, and 
whirlpool bathing.  He described episodes of flare-ups of his 
low back pain that he described as 9/10, two episodes per 
week, lasting 30 to 45 minutes.  He estimated an increased 
limitation of motion of 15 to 20 percent and increased 
functional impairment of zero to 30 percent.  His symptoms 
were made more severe with exposure to cold weather, over 
usage, or bending the wrong way at the waist.  It was noted 
that the veteran walked unassisted with regard to his back 
but did walk with a cane due to his knee troubles.  He denied 
any associated features or symptoms such as erectile 
dysfunction, bowel or bladder complaints.  He did not use a 
back brace.  He stated that he was able to walk around one 
city block prior to the onset of discomfort.  He denied any 
unsteadiness or secondary injuries from falling.  It was 
noted that the veteran's back condition had an adverse affect 
on his usual occupational as a hardware sales person in that 
he had been allowed to work part time four hours per day, 
twice a week.  

Physical examination revealed that the veteran sat, stood, 
and walked with an erect posture.  However, he did have an 
antalgic gait due to the knees, not his back.  Examination of 
the lumbosacral spine failed to identify specific deformities 
and was nontender to percussion.  No specific deformities 
were identified, and there was good balance of the 
musculature with good symmetry.  Range of spine motion was as 
follows:  Extension 0 to 20 degrees, limited to three 
repetitions due to painful stiffness; forward flexion 0 to 
60 degrees, limited by painful stiffness, only able to do 
three repetitions; rotation to the right and the left, 0 to 
20 degrees, capable of six repetitions, limited by painful 
stiffness; lateral bending to the right and left 0 to 
20 degrees, capable of six repetitions, limited by painful 
stiffness.  Neurological examination was unremarkable without 
sensory deficits.  The veteran was examined to address the 
DeLuca criteria.  The examiner noted that the veteran had 
objective evidence in the form of verbalization and 
unwillingness to press beyond the range of motion identified 
above, at which point painful stiffness set in.  The examiner 
opined that this would reflect pain, excessive fatigability, 
and lack of endurance.  The examiner further noted that there 
was no indication of incoordination.  It was summarized that 
there was loss in range of motion with repetitive use 
inasmuch as the veteran only did 3 extensions, 3 flexions, 
6 rotations, and 6 bends.  The diagnosis was episodes of 
strain to the lumbosacral spine of musculoligamentous origin.

Under the General Rating Formula for Disabilities of the 
Spine, a 40 percent evaluation is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
when there's favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.

The Board finds that the criteria to support a higher (40 
percent) initial disability evaluation for the veteran's low 
back disability under the General Rating Formula for 
Disabilities of the Spine have not been demonstrated.  There 
is no evidence that the veteran's lumbar spine disability has 
resulted in forward flexion of the thoracolumbar spine to 
less than 30 degrees.  The veteran's June 2004 VA examination 
showed that the veteran had forward flexion to 60 degrees, 
extension to 20 degrees, and lateral rotation to 20 degrees, 
bilaterally, albeit limited by pain.

The Board also finds that the medical evidence does not 
reflect that the objective evidence of pain, fatigue, and 
weakness are productive of functional impairment greater than 
that contemplated by the current 20 percent rating.  The loss 
in forward flexion to 60 degrees does not support a higher 
(40 percent) disability evaluation.  Indeed, the June 2004 VA 
examiner did note objective evidence of pain, fatigability, 
and lack of endurance, but indicated that such factors were 
reflected in the veteran's limitation of flexion to 60 
degrees.  While such evidence of pain and limited function 
justifies a 20 percent evaluation, the objective evidence 
fails to indicate pain of such severity as to warrant a 
rating in excess of that amount.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, intervertebral disc syndrome, 
which states that intervertebral disc syndrome may also be 
evaluated based on the total duration of incapacitating 
episodes over the past 12 months.  A 20 percent rating 
applies where the evidence shows incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, and a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" are 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  At the June 2004 
VA examination, the veteran reported some episodes, however, 
there was no indication that any bed rest was the result of a 
physician's order.  As such, Diagnostic Code 5243 cannot 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  None has been noted, and radiation was not 
noted on the June 2004 VA examination.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 20 percent for the veteran's 
low back disability.

Sinusitis

At a June 2004 VA sinus examination, the veteran indicated 
that he had chronic and recurring sinusitis that occurred at 
least three times per year, and required a physician and 
antibiotic care.  He indicated that the whole problem started 
back in the 1970's and had been a problem ever since.  He 
denied any surgical intervention, and had had no irrigations 
or drainage procedures.  The veteran indicated that the sinus 
problem often interfered with breathing through the nose when 
he had an acute episode.  He described purulent discharge 
during an acute episode.  However, he did not have dyspnea at 
rest or with exertion.  

Treatment in the past had included antibiotics for the severe 
flare-ups and other over-the-counter medications in the form 
of decongestants, local application of hot packs on the face, 
and spending time in the steam room.  He stated that his 
condition had not impaired his speech.  Physical examination 
of the turbinates revealed healthy pale, pink and moist nasal 
mucosa.  Frontal and maxillary sinuses transilluminated 
easily with the halogen light source.  The septum was in the 
midline.  Frontal and maxillary sinuses were nontender to 
percussion.  There was no airway obstruction.  The diagnosis 
was episodes of maxillary sinusitis.

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In a 
note that accompanies the provision, an incapacitating 
episode of sinusitis is defined as an episode that requires 
bed rest and treatment by a physician.

In this case, the veteran's service-connected sinusitis does 
not meet the criteria for a rating in excess of 10 percent 
under Diagnostic Code 6513.  Specifically, the medical 
evidence of record pertaining to the rating period (from 
April 1, 2004 to the present) does not show that the veteran 
has three or more incapacitating episodes per year (as 
defined by VA) or at least six non-incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment.

In light of the foregoing, the Board finds that the medical 
evidence in this case does not support the assignment of an 
initial rating in excess of 10 percent for sinusitis.

Headaches

At a June 2004 VA examination the veteran indicated that he 
had migraine headaches that had started back in 1970.  He 
stated that he had never been hospitalized for the headaches.  
Typical headaches for the veteran began in his forehead area 
and in the bitemporal area, radiating to the crown and on 
occasion to the occipital area.  The headaches would appear 
spontaneously and they were not diet related.  His typical 
headache lasted 6 to 8 hours and then resolved spontaneously 
with intervals of wellness in between.  During his worse 
headaches, he had nausea and emesis.  Current treatment 
included taking Excedrin as well as occasional Fiorinal, 
placing a pillow over his head, retreating to a quiet, dark 
area, and topical application of hot packs to his head.  The 
veteran described 5 to 6 episodes per year of these headaches 
that were prostrating, accompanied with photophobia and 
phonophobia with nausea and vomiting.  Physical examination 
revealed a neurologically intact veteran with cranial nerves 
2 through 12 intact.  Deep tendon reflexes were intact.  
Pupils were round, reactive to light and accommodation.  The 
diagnosis was migraine headaches.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrant a 10 percent evaluation.  A 
30 percent evaluation is appropriate for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.

The Board notes that the account given by the veteran to the 
June 2004 VA examiner of prostrating headaches 5-6 times per 
year does not satisfy the 30 percent criteria under 
Diagnostic Code 8100, which requires prostrating migraine 
attacks occurring on an average once a month over several 
months.  Accordingly, an initial rating in excess of 10 
percent under Diagnostic Code 8100 is not warranted.

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Dependency benefits for a child over the age of 18 based upon 
school attendance.

In this case, the veteran was notified of the VCAA duties to 
assist and notify the veteran of the information and evidence 
necessary to substantiate his claim by correspondence dated 
in May 2004, October 2004, February 2005, and the June 2005 
statement of the case.  Multiple opportunities to submit 
evidence and request assistance have been provided.  The 
notice requirements pertinent to the dependency issue have 
been met and all identified and authorized records have been 
requested or obtained.

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date.  38 C.F.R. § 3.667(a)(2).

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. § 3.57(a).

Records show the veteran was notified of the award of a 100 
percent rating for his service-connected disabilities by 
correspondence dated May 26, 2004.  He was notified that he 
would be paid as a single person with no dependents, but that 
he may be able to receive benefits for his son over the age 
of 18 if he was attending school.  He was provided a copy of 
VA Form 21-686c, Declaration of Status of Dependents.  In 
October 2004 the veteran submitted a VA Form 21-686c, which 
included report of a dependent child (M.H., born in October 
1985) over 18 and attending school.  In correspondence dated 
the next day, in October 2004, the RO notified the veteran 
that information for his dependency claim was incomplete, and 
the veteran was provided VA Form 21-674, Request for Approval 
of School Attendance, which includes information concerning 
payments for dependent children after age 18 based upon 
school attendance.  No response was received from the veteran 
in this regard.

By a decision letter dated in February 2005, the veteran was 
informed that his claim for dependency was being denied, due 
to the lack of receipt of the previously requested VA Form 
21-674.  In April 2005 the veteran submitted another VA Form 
21-686c, which included report of a dependent child (M.H., 
born in October 1985) and with no indication of whether the 
child was attending school.

The Board can find no sufficient evidence to conclude that 
the veteran is entitled to dependency benefits for a child 
over the age of 18 based upon school attendance.  The veteran 
has not provided any information (whether on a specified VA 
Form or otherwise) substantiating that M.H. is or has 
attended school (over the age of 18).  As such, the claim 
must be denied.


ORDER

An initial evaluation in excess of 20 percent for multilevel 
degenerative disc disease with musculoligamentous lumbosacral 
strain is denied.

An initial evaluation in excess of 10 percent for recurring 
maxillary sinusitis is denied.

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.

Entitlement to payment of additional dependency benefits for 
a child over the age of 18 based upon school attendance s 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


